Citation Nr: 0216974	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  95-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder characterized as 
schizophrenia, latent type.
 
(The issue of entitlement to service connection for an 
acquired psychiatric disorder characterized as 
schizophrenia, latent type, will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from January 1973 to 
September 1973.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In August 1998, the Board remanded 
the case to the RO for additional development.  At present, 
the case is once again before the Board for appellate 
review.

The Board notes that, in the February 1995 substantive 
appeal, the veteran requested a hearing before a traveling 
member of the Board, and thus, the hearing was scheduled for 
January 16, 1997.  However, the veteran failed to report to 
the scheduled hearing.  As the record does not contain 
further indication that the veteran has requested that the 
hearing be rescheduled, the Board deems the veteran's 
February 1995 request for a travel Board hearing withdrawn.  
See 38 C.F.R. § 20.704 (2002).

Lastly, following a reopening of the veteran's claim as 
discussed below and pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development on the issue of service connection for an 
acquired psychiatric disorder characterized as 
schizophrenia, latent type.  When the Board completes the 
required development, it will notify the veteran as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the response to the notice, the 
Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a May 1991 rating decision, the veteran was denied 
service connection for an acquired psychiatric disorder 
characterized as schizophrenia, latent type.  The veteran 
was informed of this decision and of his appellate rights 
that same month via correspondence, but he did not file a 
timely appeal with respect to this issue.  This decision is 
final. 

3.  The evidence associated with the claims file since the 
May 1991 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder characterized as 
schizophrenia, latent type. 


CONCLUSIONS OF LAW

1.  The unappealed May 1991 RO decision, which denied the 
claim of service connection for an acquired psychiatric 
disorder characterized as schizophrenia, latent type, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. 
§§ 3.104, 20.1103 (2002).  

2.  The evidence received since the May 1991 rating decision 
is new and material, and the claim of service connection for 
an acquired psychiatric disorder characterized as 
schizophrenia, latent type, is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a) (effective prior to 
August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required 
to substantiate a claim.  The VCAA also provides for a 
broader VA obligation to obtain relevant records and advise 
a claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during 
the pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA 
to obtain an additional medical examination or opinion, 
special provisions apply to claims to reopen finally 
adjudicated claims filed after November 9, 2000 allowing 
such development only if new and material evidence is 
presented or secured, given that the claim was previously 
denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claim of 
service connection for an acquired psychiatric disorder 
characterized as schizophrenia, latent type, was received 
prior to that date (per a VA form 21-4138 (Statement in 
Support of Claim) received February 1994), those regulatory 
provisions do not apply.

The Board finds no prejudice to the appellant in this case 
by proceeding with the adjudication of the issue of whether 
new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder characterized as schizophrenia, latent 
type.  The RO has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran 
was advised by the RO of the information required to 
substantiate the claim on appeal.  In this regard, the Board 
notes that collectively, via the May 1994 rating decision, 
the January 1995 statement of the case, the August 1998 
Board remand, the September 1996, October 2000 and August 
2002 supplemental statements of the case and RO 
correspondence dated June 2002, the appellant was provided 
with information regarding the evidence needed to 
substantiate his claim.  He was informed of the need to 
submit new and material evidence sufficient to reopen the 
previously denied claim, including evidence of a 
nexus/aggravation between the claimed disorder and his 
service.  Additionally, in the August 2002 supplemental 
statement of the case, the appellant was given specific 
information with respect to the changes in the law pursuant 
to the VCAA.  As well, the appellant was given the 
opportunity to identify additional relevant evidence that 
may substantiate the claim, including via June 2002 and 
November 2002 RO letters.  Furthermore, following the August 
1998 Board remand, additional argument and/or evidence was 
incorporated into the claims file.  The Board is not aware 
of the existence of additional relevant evidence in 
connection with the claim on appeal.  Therefore, the Board 
may proceed with its appellate review without prejudice to 
the appellant.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
in a May 1991 rating decision, the veteran was denied 
service connection for an acquired psychiatric disorder 
characterized as schizophrenia, latent type.  The veteran 
was informed of this decision and of his appellate rights in 
a May 1991 letter, but he did not file a timely appeal with 
respect to this issue.  This decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1103 (2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. 
§ 3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed 
prior to August 29, 2001.

In this case, the evidence submitted since the May 1991 
rating decision includes medical records from the 
Chattanooga VA Medical Center (VAMC) dated from 1991 to 1994 
describing the treatment the veteran received for 
psychiatric symptomatology.  Additionally, 1994 medical 
records from the Valley Hospital show hospitalization due to 
psychiatric symptoms, and provisional diagnoses of major 
depression and alcohol abuse.

In August 1996, the veteran was examined by VA.  The August 
1996 VA examination report was subsequently amended via a 
March 1997 statement due to minor errors.  At the time of 
the examination, the veteran was diagnosed with schizotypal 
personality disorder, and in the opinion of the examiner, 
the veteran's condition pre-existed his service and had had 
only a normal and natural progression during his service.

However, a July 1998 statement from N. Tregubov, M.D., 
indicates that it is quite possible that the veteran's 
diagnosed schizophrenic reaction, latent type, chronic, was 
aggravated beyond the normal progression of the condition 
during his nine months of service in the Air Force.

Lastly, the veteran was again examined by VA in February 
1999.  At that time, the veteran was diagnosed with mild 
depression, not otherwise specified, and with mixed 
personality disorder with various characteristics including 
schizotypal personality disorder.  The examiner noted that 
it was not possible to comment or evaluated the veteran with 
respect to service connection for the claimed chronic 
psychiatric disorder above and beyond any deterioration.  
The veteran's symptoms were in remission at this time, and 
he had not been treated for the prior 2 years. 

Upon a review of the evidence, the Board finds that, 
although some of the evidence incorporated into the record 
after the May 1991 rating decision is cumulative of 
previously submitted evidence, the record also includes new 
evidence which is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the new evidence is material to the issue under 
consideration.  Specifically, the Board finds that the July 
1998 statement from Dr. Tregubov indicates that it is quite 
possible that the veteran's diagnosed schizophrenic 
reaction, latent type, chronic, was aggravated beyond the 
normal progression of the condition during his nine months 
of service in the Air Force.  Therefore, the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered to fairly decide the merits of the claim.  
Accordingly, the appellant's claim of service connection for 
an acquired psychiatric disorder characterized as 
schizophrenia, latent type, is reopened, and the appeal is 
granted, to that extent only.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  However, the evidence presented thus far does not 
warrant a grant of service connection for an acquired 
psychiatric disorder characterized as schizophrenia, latent 
type, and in light of the Veterans Claims Assistance Act of 
2000, further development of the case is necessary prior to 
final adjudication.  Specifically, as noted above, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)), the Board is 
undertaking additional development on the issue of service 
connection.  

When the Board completes the required development, it will 
notify the appellant as required by Rule of Practice 903.  
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response to the notice, the Board will prepare a 
separate decision addressing this issue.


ORDER

New and material evidence having been submitted, the claim 
of service connection for an acquired psychiatric disorder 
characterized as schizophrenia, latent type, is reopened; 
the appeal is granted to this extent only.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

